     Case 2:19-cv-01530-VBF-PLA Document 34 Filed 10/26/20 Page 1 of 1 Page ID #:3225



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10                                          WESTERN DIVISION
11

12     CHARLES ALLEN,                             )   No. CV 19-1530-VBF (PLA)
                                                  )
13                          Petitioner,           )   ORDER ACCEPTING MAGISTRATE
                                                  )   JUDGE’S REPORT AND
14                    v.                          )   RECOMMENDATION
                                                  )
15     W. L. MONTGOMERY, Warden,                  )
                                                  )
16                          Respondent.           )
                                                  )
17                                                )
18           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records and files
19     herein, and the Magistrate Judge’s Report and Recommendation. The Court accepts the
20     recommendations of the Magistrate Judge.
21           ACCORDINGLY, IT IS ORDERED:
22           1.     The Report and Recommendation is accepted.
23           2.     Judgment shall be entered consistent with this Order.
24           3.     The clerk shall serve this Order and the Judgment on all counsel or parties of record.
25

26     DATED: October 26, 2020                         ___ _   /s/ Valerie Baker Fairbank
                                                        HONORABLE VALERIE BAKER FAIRBANK
27                                                     SENIOR UNITED STATES DISTRICT JUDGE
28
